Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, and 5-8 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a reactor comprising:
a coil that includes a winding portion; 
a magnetic core that includes a plurality of core pieces that are located inside 
and outside the winding portion, and one or more gap portions that are interposed between core pieces that are adjacent to each other; 
an interposed member that is interposed between the coil and the magnetic 
core; and 
a resin mold portion that covers at least a portion of an outer circumferential 
surface of the magnetic core without covering an outer circumferential surface of the winding portion so that the outer circumferential surface of the winding portion is exposed, 
wherein the interposed member includes: a plurality of inner divisional pieces 
that are interposed between an inner circumferential surface of the winding portion and an outer circumferential surface of the magnetic core, and are located so as to be separated from each other in an axial direction of the winding portion; and a frame plate portion that is independent of the inner divisional pieces, and is interposed between an end surface of the winding portion and an outer core piece included in the magnetic core, the outer core piece being located outside the winding portion, 
the plurality of inner divisional pieces include: at least one intermediate divisional piece that is located at an intermediate position in an axial direction of the winding portion, keeps an interval between the core pieces that are adjacent to each other, and is provided with interposed protruding portions that form at least one of the gap portions; and a   
pair of end portion divisional pieces that sandwich the intermediate divisional piece and are located at end surface sides of the winding portion,
the intermediate divisional piece includes: a body portion that continuously 
covers portions of the outer circumferential surfaces of the core pieces that are adjacent to each other, the interposed protruding portions standing upright on an inner circumferential surface of the body portion; and a cutout portion from which the outer circumferential surfaces of the core pieces that are adjacent to each other are partially exposed so that the body portion is disconnected in a circumferential direction of the outer circumferential surfaces, and 
the end portion divisional pieces are each provided with: a ring-shaped body 
portion that surrounds outer circumferential surface an of a core piece in a circumferential direction thereof; and end portion-side protruding portions that keep an interval between the outer circumferential surface of the core piece and an inner circumferential surface of the ring-shaped body portion, 
the frame plate portion is provided with: a through hole from which an end 
surface of an inner core piece included in the magnetic core is exposed, the inner core piece being located inside the winding portion; and a portion that is interposed between the inner core piece and the outer core piece, and forms a predetermined gap between the inner core piece and the outer core piece, and 
the resin mold portion includes: a resin gap portion that is located between the 
core pieces that are adjacent to each other and constitutes at least another one of the gap portions; an intermediate covering portion that is continuous with the resin gap portion and fills a level difference between an exposed portion of the outer circumferential surfaces of the core pieces that are adjacent to each other and the body portion, the exposed portion being exposed from the cutout portion; an end portion covering portion that is continuous with the  intermediate covering portion and is interposed between the outer circumferential surface of the core piece and the inner circumferential surface of the ring-shaped body portion; and a resin gap portion that is located between the inner core piece and the outer core piece.
 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837